      Case 2:19-mc-00468 Document 4 Filed on 04/25/19 in TXSD Page 1 of 3
                                                                             United States District Court
                                                                               Southern District of Texas

                                                                                  ENTERED
                                                                                  April 25, 2019
                         UNITED STATES DISTRICT COURT
                                                                               David J. Bradley, Clerk
                          SOUTHERN DISTRICT OF TEXAS
                            CORPUS CHRISTI DIVISION

EDWARD PAUL DONEGAN,                         §
                                             §
         Petitioner,                         §
VS.                                          §   MISC. ACTION NO. 2:19-MC-00468
                                             §
TOM DONEGAN, et al,                          §
                                             §
         Respondents.                        §


                   MEMORANDUM AND RECOMMENDATION

       Pending is Plaintiff’s application to proceed in forma pauperis (D.E. 1). Plaintiff

appeared for his scheduled hearing on April 25, 2019. It is respectfully recommended

that the application be denied.

                                         Income

       According to the Plaintiff, he receives SSDI, after deductions that include his

Medicare payment, of $1990 per month, along with a payment of $500 per month from a

trust fund set up by his family, for a total income of $2,490 per month.

                                        Expenses

       The Plaintiff’s apartment rent is $740, his utilities are approximately $80 per

month, his ATT satellite television bill is $70 per month, and his cell phone and internet

bill is $70 per month. The Plaintiff does not own a car, and his transportation bills (bus

pass and Uber) total $60 per month, and his food bill is approximately $300 per month.

He does not take any medications. Plaintiff’s expenses total $1320 per month.


1/3
       Case 2:19-mc-00468 Document 4 Filed on 04/25/19 in TXSD Page 2 of 3




                                   Conclusion and Recommendation

         Plaintiff’s monthly income exceeds his expenses by 1,170. Plaintiff also conceded

that his satellite cable television bill could be considered discretionary because he can

watch and read the news on the Internet. If $70 is deducted from his expenses, then

Plaintiff’s income exceeds his expenses by $1,240. Moreover, Plaintiff stated on his

application that he had $300.00 in the bank as of the date that his application was filed

(D.E. 1).

         After the court pointed out to Plaintiff that he should have over $1,000 each month

after paying his expenses, Plaintiff stated that his expenses were only estimated, and that

since his physician recommended a low-fat diet, his food bill might be higher than $300.

Even if true, his food bill would clearly not increase by $1,170 (or $1,240, depending on

whether the cable bill is included as a necessary expense).

         It is respectfully recommended that Plaintiff’s application to proceed in forma

pauperis (D.E. 1) be denied, and if this recommendation is accepted, that Plaintiff be

ordered to pay the $400 filing fee within thirty days of the ruling by the District Judge. 1

         Respectfully submitted this 25th day of April, 2019.


                                                           ___________________________________
                                                           B. JANICE ELLINGTON
                                                           UNITED STATES MAGISTRATE JUDGE




1
  Plaintiff stated that he was filing his lawsuit based on diversity jurisdiction; however, if he intends to sue any
individual at the Thomas Henry law firm, the Court takes judicial notice that the lawyers in the firm reside in the
State of Texas, which would defeat diversity jurisdiction. Plaintiff stated he was not ready to discuss the details of
his lawsuit on the day of his hearing, and he came prepared only to discuss his finances.
2/3
      Case 2:19-mc-00468 Document 4 Filed on 04/25/19 in TXSD Page 3 of 3




                                NOTICE TO PARTIES

       The Clerk will file this Memorandum and Recommendation and transmit a copy to

each party or counsel. Within FOURTEEN (14) DAYS after being served with a copy

of the Memorandum and Recommendation, a party may file with the Clerk and serve on

the United States Magistrate Judge and all parties, written objections, pursuant to Fed. R.

Civ. P. 72(b), 28 U.S.C. § 636(b)(1), General Order No. 2002-13, United States District

Court for the Southern District of Texas.

       A party’s failure to file written objections to the proposed findings, conclusions,

and recommendation in a magistrate judge’s report and recommendation within

FOURTEEN (14) DAYS after being served with a copy shall bar that party, except upon

grounds of plain error, from attacking on appeal the unobjected-to proposed factual

findings and legal conclusions accepted by the district court. Douglass v. United Servs.

Auto Ass’n, 79 F.3d 1415 (5th Cir. 1996) (en banc).




3/3
